DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/13/2019 and 06/08/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Drawings
The drawings are objected to because:
Fig.2 does not show bond layer 105.
Paragraph [0021] line 11 indicates 160A is between 110 and 130B; Fig.3 shows 160A between distal portion of 121 and distal part of 130A.
Paragraph [0021] line 14 indicates 160B is between distal part of 130A and distal portion of 120; Fig.3 shows 160B between 121 and 130B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0021] line 13, “so to maximize” should be –so as to maximize--.  
Appropriate correction is required.

Claim Objections
Claims 1, 2 and 3 are objected to because of the following informalities:
Claim 1 line 11, “a wafer substrate” should be –the wafer substrate--.
Claim 2 line 4, “electrode pattern” should be –electrode pattern.--.
Claim 3 line 1, “a laterally spacing” should be –a lateral space--.
Claim 12 line 11, “the coated embossments” should be –the coated embossments.--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suuronen (US2013/0155569A1), and further in view of Kamitani (US7586734B2).
Regarding claim 1, Suuronen teaches an electrostatic chuck assembly (i.e. electrostatic chuck) (fig.2) configured to support a wafer substrate ([0003], workpiece is a disk shaped semiconductor wafer) thereon, the chuck assembly comprising: a surface including a main field area (i.e. main field area 209) (fig.2); an insulative material that comprises a first insulator layer ([0031] silicon carbide) having a plurality of embossments (i.e. embossments 210) (fig.2) that extend above surrounding portions of the main field area (implicit, as shown in fig.2 embossments 210 extend over main field areas 209), with each of the embossments having a 
Suuronen, in the above embodiment, does not teach the electrostatic chuck assembly wherein the plurality of embossments being disposed laterally in from an outside edge of the electrostatic chuck, and above the outside edge of the electrostatic chuck a first electrode pattern disposed below the first insulator layer, the first electrode pattern having electrode elements located longitudinally below the gap portions of insulative material and located laterally between the conductive bridges of embossments; and an insulative body configured to support the first electrode pattern and the surface having the conductor-coated embossments.
In an alternate embodiment, Suuronen teaches that it is conventional to have an electrostatic chuck assembly (fig.6) wherein above the outside edge of the electrostatic chuck a first electrode pattern (i.e. metal electrode 620) (fig.6) disposed below the first insulator layer (i.e. alumina dielectric 619) (fig.6), the first electrode pattern having electrode elements located laterally between the conductive bridges of embossments (implicit, from fig.6 it can be seen that electrode 620 is below embossment 610); and an insulative body (i.e. alumina insulator layer 606) (fig.6) configured to support the first electrode pattern and the surface having the conductor-coated embossments (implicit, from fig.6 it can be seen that both embossments and electrodes are supported by insulation layer 606).

In both of the above embodiments, Suuronen does not teach an electrostatic chuck assembly wherein the plurality of embossments being disposed laterally in from an outside edge of the electrostatic chuck, and embossment that extend above one or more gap portions of insulative material that are disposed between the embossments, and a first electrode pattern having electrode elements located longitudinally below the gap portions of insulative material.
In yet another embodiment, Suuronen teaches an electrostatic chuck assembly (i.e. electrostatic chuck 1000) (fig.10) wherein a plurality of embossments (e.g. protrusions as seen in fig.10) being disposed laterally in from an outside edge of the electrostatic chuck (implicit, the protrusions in fig.10 appears to be formed from outside edge of the electrostatic chuck).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the embossment pattern in embodiment of figures 2 and 6 of Suuronen, as taught by the alternate embodiment of figure 10, as it provides a means for optimal dissipation of excess charge to ground.
Kamitani teaches in a similar field of endeavor of electrostatic chucks with embossments (i.e. electrostatic chuck 1) (fig.1b) that it is conventional to have embossment (i.e. protrusions 8b) (fig.1b) that extend above one or more gap portions of insulative material (i.e. through-hole 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the gap portions in Suuronen, as taught by Kamitani, as it provides a means to enable gases like helium and argon to flow uniformly, which in turn enables plasma generation needed for etching process.
Regarding claim 2, Suuronen and Kamitani teach the electrostatic chuck according to claim 1, wherein distal portions of the conductor- coated embossments do not extend laterally over the electrode elements so as to form a longitudinal clearance (Suuronen, e.g. embossment 610 is longitudinally separated from electrode 620) (fig.6) preventing electrical coupling between the first electrode pattern and the conductive bridges upon energization of the electrode pattern (implicit, in fig.6 dielectric alumina 619 separates embossments 610 and electrode 620).
Regarding claim 3, Suuronen and Kamitani teach the electrostatic chuck according to claim 1, wherein a lateral space (Suuronen, [0044], general regions between embossments) between a top of the conductively coated embossments (Suuronen, [0044], top surface of the embossments) and the electrode elements (Suuronen, [0044], low resistance paths) is configured to maximize charge dissipation from the wafer substrate upon de-energization of 
Regarding claim 4, Suuronen and Kamitani teach the electrostatic chuck according to claim 1, wherein the at least one of the conductive bridges (Suuronen, e.g. conductive pattern) (fig.5) is electrically coupled to one of a conductive grounding layer or ground (Suuronen, [0035], provide a high conductivity path to ground) through a longitudinal hole in the electrostatic chuck (Suuronen, [0035], conductive patterns … include rings 517 around the gas holes).
Regarding claim 5, Suuronen and Kamitani teach the electrostatic chuck according to claim 1, further comprising a conductive path chuck (Suuronen, i.e. conductive path 201) (fig.2) covering at least a portion of the outside edge (implicit, fig.2 shows 201 covering outside edge) of the workpiece-contacting surface of the electrostatic, the conductive path comprising a conductive coating electrically coupled to the conductive grounding layer (Suuronen, [0033], conductive grounding layer is positioned inside the conductive path).
Regarding claim 8, Suuronen and Kamitani teach the electrostatic chuck according to claim 1 further comprising a gas seal ring (Suuronen, i.e. gas seal ring 103) (fig.1) on the surface (Suuronen, implicit, from fig.1 gas seal ring 103 is on the surface), wherein the conductive path (Suuronen, i.e. conductive path 101) (fig.1) covers at least a portion of the gas seal ring of the electrostatic chuck (Suuronen, [0029], conductive path 101 may be a conductive coating that covers over the gas seal ring 103).
Regarding claim 9, Suuronen and Kamitani teach the electrostatic chuck according to claim 1, wherein the conductive path comprises one of a carbon-based material, a doped 
Regarding claim 10, Suuronen and Kamitani teach the electrostatic chuck according to claim 1, wherein the conductive coating on the embossments is one of a metallic material (Suuronen, [0031], conductive coating such as diamond like carbon) or a conductive charge dissipating material.
Regarding claim 11, Suuronen and Kamitani teach the electrostatic chuck according to claim 1, wherein the main field area comprises one of a silicon-based (Suuronen, [0031], main field area 209, such as silicon carbide) or a polymer.
Regarding claim 12, the method is rejected for the same reasons as stated in claim 1. Suuronen further teaches that the method comprises steps of energizing the electrode pattern to physically clamp the wafer substrate to the conductive bridge formed by the coated embossments ([0048], An embodiment according to the invention may be used with Coulombic chucks and Johnsen-Rahbek chucks) (it is known that these chucks work by energizing the electrode which leads to clamping of the wafer).
Regarding claim 13, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 14, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 15, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 16, it is rejected for the same reasons as stated in claims 1 and 2.
Regarding claim 17, it is rejected for the same reasons as stated in claim 10.
Regarding claim 18, it is rejected for the same reasons as stated in claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suuronen (US2013/0155569A1) and Kamitani (US7586734B2), and further in view of Parkhe (US9608549B2).
Regarding claim 6, Suuronen and Kamitani teach the electrostatic chuck according of claim 1.
Suutonen and Kamitani do not teach the electrostatic chuck further comprising a second electrode pattern disposed below the first insulator layer, the second electrode pattern of opposite polarity from the first electrode pattern, wherein the first and second electrode patterns are configured to clamp the wafer substrate on the conductive bridges of embossments upon energization.
Parkhe teaches that it is conventional to have an electrostatic chuck (i.e. electrostatic chuck 110) (fig.4A) further comprising a second electrode pattern (i.e. plurality of interior electrodes 402) (fig.4A) disposed below a first insulator layer (i.e. ceramic plate 120) (fig.1), the second electrode pattern of opposite polarity from the first electrode pattern (column 7 lines 15-16, polarity of respective adjacent electrodes may be controlled to be opposite of each other), wherein the first and second electrode patterns are configured to clamp the wafer substrate on the conductive bridges of embossments upon energization (column 6 lines 55-57, plurality of electrodes 126 may be utilized to secure the substrate 101 to the processing surface 128 of the electrostatic chuck 110).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, Suuronen (US2013/0155569A1), Kamitani (US7586734B2) and Parkhe (US9608549B2) teach the electrostatic chuck according to claim 6, further comprising a plurality of conductive bridge paths (Suuronen, e.g. pattern as seen in fig.5).
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses that the conductive bridge paths are formed from the electrically coupled plurality of embossments disposed in an interleaving configuration with the electrodes within each of the electrode patterns.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        04/03/2021


	/THIENVU V TRAN/                                           Supervisory Patent Examiner, Art Unit 2839